United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-2512
                      ___________________________

                              Teresa M. Graham

                                   Plaintiff - Appellant

                                      v.

Sgt. Shannon L. Barnette; Officer Amanda Sanchez; Officer Mohamed Noor; City
                                 of Minneapolis

                                 Defendants - Appellees
                               ____________

                             State of Minnesota

                                    Amicus Curiae
                               ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                           Submitted: July 12, 2021
                             Filed: July 16, 2021
                                ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

GRUENDER, Circuit Judge.
       Teresa Graham sued Sergeant Shannon Barnette, Officer Mohamed Noor, and
Officer Amanda Sanchez (“the officers”), as well as the City of Minneapolis (“the
City”), under 42 U.S.C. § 1983 and Minnesota state law after the officers entered
her home, seized her, and transported her to a hospital for a mental-health evaluation,
all without a warrant. The district court 1 granted the officers and the City summary
judgment. Graham appealed. We affirmed. Graham v. Barnette, 970 F.3d 1075,
1082 (8th Cir. 2020). The Supreme Court subsequently vacated our judgment and
remanded the case for reconsideration in light of Caniglia v. Strom, 593 U.S. ---, 141
S. Ct. 1596 (2021). Graham v. Barnette, 593 U.S. ---, 2021 WL 2301963, at *1
(U.S. June 7, 2021). We have done so and once again affirm. Our prior opinion in
this case is hereby vacated, and this opinion is substituted for it.

                                          I.

      “We recount the facts of this case in the light most favorable to [Graham], the
non-moving party.” Meehan v. Thompson, 763 F.3d 936, 938 (8th Cir. 2014). In so
doing, we rely on the factual findings of the district court, see Saylor v. Nebraska,
812 F.3d 637, 642 (8th Cir. 2016), as well as audio and video recordings of the
relevant events, see Meehan, 763 F.3d at 938.

       At approximately 10:00 a.m. on May 25, 2017, Graham called 911 and
reported that a man was smoking marijuana on a retaining wall behind her home. A
City police officer arrived at Graham’s address later that morning, saw no one, and
left without following up with Graham. Several hours later, Graham called the
police again and left a voicemail for the precinct’s commander, complaining that
officers did not respond to her emergency call and referencing an email she sent
earlier in the day regarding the police department’s failure to respond to a different
report she had filed. Around 6:00 p.m., a police officer returned Graham’s call and



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                         -2-
informed her that officers had investigated her complaint regarding the unidentified
man in her backyard.

      Things then took an unusual turn. At 6:11 p.m., an anonymous informant
claiming to be Graham’s cousin called 911 and reported that Graham had called him
at work to threaten him and his family. He told the 911 operator that “this is not an
emergency” and that he “did not think [Graham] was going to do anything.” Even
so, he requested a “welfare check” because he believed Graham had a history of
mental-health issues. The operator summarized the call for the responding officers
in a comment to the incident report that read, “CLRS COUSIN WHO JUST
CALLED HIM AT WORK AND THREATENED HIM AND HIS FAMILY.” The
operator also noted that the individual requested a welfare check on Graham and that
Graham’s mental-health diagnosis was unknown.

       Two hours later, Officers Noor and Sanchez arrived at Graham’s home.
Officer Sanchez recorded the encounter using a body camera. When Graham
answered the door, she demanded to know who requested the welfare check, claimed
she was being slandered, retrieved her phone to videotape the officers, accused the
police of harassing her because of her earlier complaints, and then demanded that
the officers leave. The officers apologized for disturbing Graham, left her home,
and noted in their incident report that they were unable to “check on her welfare”
because of her insistence that they leave but concluded she “appeared to be AOK.”

      But the interaction between Graham and the police did not end there. At 9:05
p.m., a 911 operator reported that Graham had called three more times since the
welfare check. Graham first called at 8:20 p.m. to complain about what she viewed
as the officers harassing her in retaliation for her previous calls. The operator
described Graham as agitated as well as aggressive and suggested that Graham was
not making sense. Approximately fifteen minutes later, Sergeant Barnette returned
Graham’s call, and the two spoke briefly about Graham’s concerns. At 8:40 p.m.,
Graham called 911 again, asking to be connected to the Edina police department.
Twenty minutes later, she called once more and made the same request.


                                         -3-
       At this time, Sergeant Barnette ordered Officers Noor and Sanchez to take
Graham into custody for an emergency mental-health evaluation as authorized by
Minnesota’s Civil Commitment and Treatment Act (“MCCTA”), Minn. Stat.
§ 253B.05, subd. 2(a) (2017), which permits an officer to seize a person for an
emergency mental-health evaluation “if the officer has reason to believe . . . that the
person is mentally ill . . . and in danger of injuring self or others if not immediately
detained.” In ordering the seizure, Sergeant Barnette relied on the officers’
interactions with Graham throughout the day, the anonymous report that Graham
had threatened her cousin, and Sergeant Barnette’s own previous interactions with
Graham through which Sergeant Barnette claimed to be aware of “some mental
health history” and a history of restraining orders.

      The officers arrived for a second time at Graham’s home at 9:40 p.m. By this
time, one of Graham’s family members—a state police officer—had warned the
Edina police department that Graham may fight with police, and Sergeant Barnette
decided to join Officers Noor and Sanchez at Graham’s home. The officers wore
body cameras that recorded the encounter.

       When the officers arrived, Graham opened the interior front door but left her
storm door locked and shut. Graham appeared angry, told the officers that she did
not call them for help, demanded that they leave her property, and slammed the front
door. Sergeant Barnette then removed the screen from the storm door to allow entry
should Graham reopen the interior door. With the interior door closed, Graham told
the officers she was fine. She then called 911 to complain that the officers would
not leave. After an extended discussion with the officers through the door, Graham
reopened the door, at which point the officers entered her home through the then-
screenless storm door and held Graham by each arm. During the encounter in her
home, Graham did not resist or threaten the officers, but she did criticize them and
threaten to sue them, alleging they were kidnapping her because of her complaints.

      After several minutes, the officers placed Graham in an ambulance, noting in
the relevant paperwork that they took Graham into custody because she


                                          -4-
“continuously called 911 and per dispatchers was verbally agitated and not making
sense.” Graham was then transported to Southdale Fairview Hospital, where she
was evaluated and subsequently discharged after an examination demonstrated that,
while she exhibited “some paranoid behavior” and was “royally pissed,” she was
“somewhat rational” and, according to the examining physician, not “hold-able.”

      Graham brought suit, asserting (as relevant here) claims under 42 U.S.C.
§ 1983 on the basis that the officers violated her Fourth Amendment rights by
conducting an unreasonable search and seizure and that they violated her First
Amendment rights by arresting her in retaliation for protected speech. 2 She also
brought § 1983 claims against the City under Monell v. Department of Social
Services, 436 U.S. 658, 690 (1978), alleging that the City’s policy regarding seizures
for emergency mental-health evaluations caused the officers’ unconstitutional
conduct and that the City’s failure to train the officers resulted in their
unconstitutional conduct. Finally, Graham brought Minnesota state-law claims
against the officers for false imprisonment, battery, assault, and negligence.

       The district court entered summary judgment in favor of the officers, granting
them qualified immunity on Graham’s Fourth Amendment claims, finding that
Graham had not established a triable issue of fact regarding her retaliatory-arrest
claim, and granting the officers statutory and official immunity on Graham’s state-
law claims. The district court also entered summary judgment in favor of the City,
determining that the City’s policy concerning seizures for emergency mental-health
evaluations was not facially unconstitutional and that Graham did not plead facts
sufficient to support a claim for failure to train.

     Graham appealed. We previously affirmed the district court’s judgment. See
Graham, 970 F.3d at 1082. Graham then petitioned for a writ of certiorari, arguing

      2
       Graham also raised claims of excessive force, property damage, and
conspiracy before the district court, but she did not raise them on appeal and has thus
abandoned them. See Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir.
2004).

                                         -5-
(as relevant here) that the doctrine we relied on to find that the officers’ warrantless
entry was reasonable under the Fourth Amendment—the so-called community-
caretaking or community-caretaker exception—did not apply to the home. 3 While
Graham’s petition was pending, the Supreme Court decided Caniglia, where it
explained that this “exception” is not actually a “standalone doctrine that justifies
warrantless searches and seizures in the home.” 141 S. Ct. at 1598. Subsequently,
it granted Graham’s certiorari petition, vacated our prior judgment in Graham’s
appeal, and remanded the matter to us for further consideration in light of Caniglia.
Graham, 2021 WL 2301963, at *1. We have reconsidered this appeal in light of
Caniglia, and we once again affirm the district court’s judgment.

                                          II.

       We first consider the district court’s grant of summary judgment to the officers
and the City on Graham’s § 1983 claims. “We review the district court’s grant of
summary judgment and qualified immunity rulings de novo.” Samuelson v. City of
New Ulm, 455 F.3d 871, 875 (8th Cir. 2006). Summary judgment is proper if, when
viewing the facts in the light most favorable to the nonmoving party, see Mullenix
v. Luna, 577 U.S. ---, 136 S. Ct. 305, 307 (2015) (per curiam), “the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law,” Fed. R. Civ. P. 56(a). A genuine dispute exists “if the
evidence is such that a reasonable jury could return a verdict for the nonmoving
party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




      3
       As she did before us, Graham also argued in her certiorari petition that the
doctrine of qualified immunity should be modified or “overruled.” This argument
remains foreclosed by Supreme Court and Eighth Circuit precedent. See, e.g., White
v. Pauly, 580 U.S. ---, 137 S. Ct. 548, 551 (2017) (per curiam); Lane v. Nading, 927
F.3d 1018, 1022 (8th Cir. 2019).

                                          -6-
                                        A.

       Graham first argues that the officers violated her clearly established Fourth
Amendment right to be free from an unreasonable search by entering her home. Pre-
Caniglia, the officers responded that their warrantless entry into her home was
reasonable under the community-caretaking exception but that, even if it was not,
they were entitled to qualified immunity as to this claim because it was not clearly
established that their actions were unreasonable in the circumstances.

       A law-enforcement officer is entitled to qualified immunity unless “(1) the
facts, viewed in the light most favorable to the plaintiff, demonstrate the deprivation
of a constitutional or statutory right; and (2) the right was clearly established at the
time of the deprivation.” Walton v. Dawson, 752 F.3d 1109, 1116 (8th Cir. 2014).
Due to the “dearth of community caretaking cases,” the district court bypassed the
first prong of the analysis, see Reichle v. Howards, 566 U.S. 658, 664 (2012),
concluding instead that the law was not clearly established that the officers violated
Graham’s Fourth Amendment rights by entering her home without a warrant
pursuant to the community-caretaking exception. Previously, we opted to affirm
under the first prong, see, e.g., Greenman v. Jessen, 787 F.3d 882, 887 & n.10 (8th
Cir. 2015), concluding that the officers’ warrantless entry was sufficiently justified
and thus reasonable under the community-caretaking exception, Graham, 970 F.3d
at 1084-86. But Caniglia rendered our prior rationale untenable insofar as it
explained that “community caretaking” was not a “standalone doctrine” that could
justify warrantless entry into the home. See 141 S. Ct. at 1598. Accordingly, we
now affirm the district court’s grant of summary judgment under the second prong
of the qualified-immunity analysis.

       For purposes of the second prong, we look to “the legal rules that were clearly
established at the time” the action at issue was taken. Davis v. Hall, 375 F.3d 703,
711 (8th Cir. 2004) (internal quotation marks omitted); see also Anderson v.
Creighton, 483 U.S. 635, 640 (1987) (noting that this analysis turns on whether the
unlawfulness of the official’s actions was apparent “in the light of pre-existing law”).


                                          -7-
In other words, this inquiry “does not take into account later . . . changes in the law.”
Jackson v. Humphrey, 776 F.3d 1232, 1242 (11th Cir. 2015).

       On May 25, 2017, it was well established in this circuit that the community-
caretaking exception was a standalone doctrine that alone could justify warrantless
entry into a home. See, e.g., United States v. Smith, 820 F.3d 356, 360 (8th Cir.
2016); Burke v. Sullivan, 677 F.3d 367, 372 (8th Cir. 2012); United States v.
Quezada, 448 F.3d 1005, 1007 (8th Cir. 2006). And, in the circumstances present
here, the officers’ warrantless entry did not violate Graham’s Fourth Amendment
rights under our then-extant community-caretaking jurisprudence. As we previously
explained:

      Affording the officers “substantial latitude in interpreting and drawing
      inferences from factual circumstances,” United States v. Washington,
      109 F.3d 459, 465 (8th Cir. 1997), we . . . conclude that the warrantless
      entry into Graham’s home was justified by a reasonable belief that
      Graham was experiencing a mental health emergency and might harm
      herself or others if not detained, see Quezada, 448 F.3d at 1007. The
      officers could reasonably believe that Graham had recently made some
      sort of threat to her cousin; she had called 911 five times that day and
      three times within two hours; and the operator had noted that she was
      “not making sense” and that each time she was argumentative,
      uncooperative, and agitated; Sergeant Barnette knew Graham had a
      history of restraining orders; and a second member of Graham’s family
      warned the police department that she may fight the officers. When the
      officers arrived at her home the second time, Graham was agitated and
      refused to talk with them. She initially stated that she had not called
      the police—even though Sergeant Barnette identified herself and
      explained that she and Graham had spoken shortly before. When the
      officers tried to enter, Graham slammed the door and called 911 again
      even as the officers attempted to explain, as one officer put it, “we are
      911.”

      “When viewed collectively, these facts could lead a reasonable police
      officer to conclude there was either a threat of violence or an emergency
      requiring attention.” Burke[, 677 F.3d at 372]. . . .



                                          -8-
      Finally, once inside the home, the officers did not expand the scope of
      their search beyond that which was justified by the emergency. “The
      justification for the officers’ entry ar[ose] from their obligation to help
      those in danger and ensure the safety of the public,” and the officers
      “carefully tailored” “the scope of the encounter” so as to “satisfy th[at]
      purpose.” Smith, 820 F.3d at 361-62. Upon entry, they immediately
      located Graham, secured her person so she could not harm herself or
      anyone else, and limited their entry to this purpose rather than, say,
      searching throughout the rest of her home or rummaging through her
      belongings. See id. (explaining that the scope of the entry and search
      in the emergency-aid context must be limited to determining whether
      an emergency exists).

      The officers thus acted reasonably when entering Graham’s home.

Graham, 970 F.3d at 1085-86.

       We need not and do not unpack today Caniglia’s full ramifications for our
community-caretaking jurisprudence. Cf. Caniglia, 141 S. Ct. at 1603 (Kavanaugh,
J., concurring) (noting that the “Fourth Amendment issue” presented by warrantless
home entries done for noninvestigatory, “community caretaking” purposes is “more
labeling than substance”). Rather, we decide only that the officers’ warrantless entry
was reasonable under “the legal rules that were clearly established” in this circuit on
May 25, 2017. See Davis, 375 F.3d at 711 (internal quotation marks omitted). While
Caniglia made clear that “community caretaking” was not its own Fourth
Amendment exception that alone could justify warrantless entry into the home,
“Caniglia did not address” what “rights were clearly established” under “pre-
existing circuit law.” Luer v. Cnty. of St. Louis, --- F.4th ---, 2021 WL 2285499, at
*1 (8th Cir. June 3, 2021). Accordingly, we affirm the district court’s grant of
summary judgment on the basis of qualified immunity to the officers with respect to
Graham’s Fourth Amendment warrantless-entry claim.




                                         -9-
                                          B.

        Graham next contends that the officers violated her Fourth Amendment right
to be free from unreasonable seizures when they seized her for a mental-health
evaluation without probable cause to believe that she was a danger to herself or
others. She also argues that probable cause was the clearly established standard at
the time, meaning the officers are not entitled to qualified immunity as to this claim.
Alternatively, she argues that even if this circuit’s standard for evaluating mental-
health seizures is a lower, “reasonable belief” standard, the officers still lacked such
justification to seize her for a mental-health evaluation under clearly established law
and thus should not be granted qualified immunity even under this lower standard.

       Although the district court agreed with Graham that the officers needed
probable cause of dangerousness to seize her for a mental-health evaluation and
lacked such probable cause, it found that the probable-cause standard was not clearly
established. Accordingly, the district court granted the officers qualified immunity
as to this claim. On appeal, the officers (joined by the State of Minnesota as amicus
curiae) contended that, under circuit precedent, the officers needed only reasonable
belief of dangerousness to seize her, and the officers argued that they had such
reasonable belief here. The officers also argued that they were entitled to qualified
immunity as to this claim because their seizure of Graham did not violate clearly
established law.

      Previously, we agreed with the district court that, although our case law had
engendered some confusion about the proper standard, “only probable cause that a
person poses an emergent danger . . . to herself or others” could justify a warrantless
mental-health seizure. Graham, 970 F.3d at 1088-89. But, given the ambiguity in
our case law about this issue, we held that, even if the officers lacked the requisite
probable cause, they could still be entitled to qualified immunity because the
probable-cause standard was not clearly established. Id. at 1090. And we ultimately
concluded that the officers were entitled to qualified immunity because their actions



                                         -10-
did not violate clearly established law under the lower reasonable-belief standard
that some of our precedents had suggested applied here. Id. at 1090-91.

       In our prior discussion of this issue, we used the “community caretaking” label
to discuss the standard under which warrantless mental-health seizures are
permissible under the Fourth Amendment. Id. at 1088. Now that Caniglia has made
clear that “there is no overarching ‘community caretaking’ doctrine,” 141 S. Ct. at
1600 (Alito, J., concurring), our use of that label seems to be a category error. That
said, the Court in Caniglia “refrain[ed]” from addressing generally the standards
governing “emergency seizures for psychiatric treatment, observation, or
stabilization.” Id. at 1601 (Alito, J., concurring). Thus, Caniglia did not affect the
substance of our reasoning or holdings on the issues Graham raises regarding her
warrantless seizure. Accordingly, we once again conclude that (1) probable cause
of dangerousness is the requisite standard; (2) assuming the officers lacked probable
cause here, they may still be entitled to qualified immunity given the ambiguity in
our case law about the requisite standard; and (3) the officers are entitled to qualified
immunity because their actions did not violate clearly established law under the
lower reasonable-belief standard some of our precedents suggested was the requisite
standard.

                                           1.

      First, we again conclude that probable cause of dangerousness is the standard
that must be met for a warrantless mental-health seizure to be reasonable under the
Fourth Amendment.

       At least nine of our sister circuits have held that the Fourth Amendment
requires probable cause that a person is mentally ill and dangerous to herself or
others for a seizure for an emergency mental-health evaluation to be reasonable. See,
e.g., Myers v. Patterson, 819 F.3d 625, 632 (2d Cir. 2016); Cantrell v. City of
Murphy, 666 F.3d 911, 923 (5th Cir. 2012); Roberts v. Spielman, 643 F.3d 899, 905
(11th Cir. 2011); Cloaninger ex rel. Estate of Cloaninger v. McDevitt, 555 F.3d 324,


                                          -11-
334 (4th Cir. 2009); Meyer v. Bd. of Cnty. Comm’rs of Harper Cnty., 482 F.3d 1232,
1239 (10th Cir. 2007); Ahern v. O’Donnell, 109 F.3d 809, 817 (1st Cir. 1997);
Monday v. Oullette, 118 F.3d 1099, 1102 (6th Cir. 1997); Sherman v. Four Cnty.
Counseling Ctr., 987 F.2d 397, 401-02 (7th Cir. 1993); Maag v. Wessler, 960 F.2d
773, 775-76 (9th Cir. 1991) (per curiam); see also Cole v. Town of Morristown, 627
F. App’x 102, 106-07 (3d Cir. 2015) (upholding as reasonable a mental-health
seizure because “the police . . . had probable cause to believe” the plaintiff “was
dangerous”); In re Barnard, 455 F.2d 1370, 1373-74 (D.C. Cir. 1971) (finding that
a plaintiff was seized within the meaning of the Fourth Amendment when taken into
custody for an involuntary mental-health evaluation and explaining that such
seizures are unconstitutional “unless supported by probable cause”). These courts
have uniformly determined that “a seizure of a person for an emergency mental
health evaluation raises concerns that are closely analogous to those implicated by a
criminal arrest, and both are equally intrusive.” See Pino v. Higgs, 75 F.3d 1461,
1468 (10th Cir. 1996).

       Some of these circuits have thought we were first movers in this area, pointing
to Harris v. Pirch, 677 F.2d 681 (8th Cir. 1982), while holding that the right to be
free from seizures for an emergency mental-health evaluation without probable
cause of dangerousness was clearly established. See, e.g., Maag, 960 F.2d at 776.
But neither Pirch nor our later cases are so clear. In Pirch, we determined that an
officer was entitled to qualified immunity after effectuating a mental-health seizure,
and in so doing we commented that “when a court evaluates police conduct relating
to an arrest its guideline is good faith and probable cause.” 677 F.2d at 686 (brackets
omitted). But, because we were evaluating whether an officer complied with a
Missouri statute that used the phrase “reasonable cause,” id. at 684, we held that the
officer was immune from suit because he acted in “good faith and had reasonable
cause” to believe the plaintiff overdosed without explaining whether reasonable
cause was as rigorous a standard as probable cause, id. at 689. Compare Navarette
v. California, 572 U.S. 393, 404 (2014) (using “reasonable cause” and “reasonable
suspicion” interchangeably to justify an investigative stop), with Stacey v. Emery,
97 U.S. 642, 646 (1878) (“If there was a probable cause of seizure, there was a


                                         -12-
reasonable cause. If there was a reasonable cause of seizure, there was a probable
cause.”).

       Since Pirch, we have never held that reasonable belief is sufficient, nor have
we held that probable cause is required, to justify a mental-health seizure. We have
instead suggested that reasonable belief is sufficient to justify some noninvestigatory
seizures while intimating that probable cause is required in other instances.4
Compare Winters v. Adams, 254 F.3d 758, 764, 766 (8th Cir. 2001) (upholding a
brief detention of an intoxicated individual under the community-caretaking
exception and analogizing the officers’ decision to “investigate” and “briefly detain”
to investigative stops), Samuelson, 455 F.3d at 874 (finding “objectively reasonable”
the officers’ decision to transport the plaintiff to a hospital for evaluation due to his
“incoherent” statements after he was mistakenly arrested and in police custody for
breaking into his own garage), and Burke, 677 F.3d at 372-73 (stating that a “brief
detention” based on reasonable belief that it was necessary to secure the safety of an
individual “was lawful”), with Meehan, 763 F.3d at 943 (articulating a
reasonableness balancing test under the community-caretaking exception but
framing the ultimate question as one concerning whether the facts at issue gave the
officer acting “in his capacity as community caretaker” “probable cause to arrest”
the individual), and United States v. Harris, 747 F.3d 1013, 1017, 1019 (8th Cir.
2014) (same).



      4
       Amicus Minnesota argues that we rejected the probable-cause standard for
emergency mental-health seizures in Collins v. Bellinghausen, 153 F.3d 591, 596
(8th Cir. 1998), but this is not so. Instead, when evaluating the plaintiff’s Fourth
Amendment claim, we held that officers acted reasonably when they entered a home
to seize a vulnerable adult that the officers “reasonably believe[d]” needed
immediate aid. Id. And, in the context of evaluating the plaintiff’s claim that the
defendants violated her Fourteenth Amendment right to due process, we stated that
the “probable cause” requirement necessary to justify the initiation of involuntary
commitment proceedings under Iowa law was “irrelevant” to our analysis of what
the Due Process Clause demands—an issue itself distinct from what the Fourth
Amendment requires. See id.

                                          -13-
       We think the through line of these cases is straightforward. As in the criminal
context of an investigative stop, when officers act in a noninvestigatory capacity,
they may briefly detain an individual to ensure her safety and that of the officers or
the public when the officer reasonably believes that an emergency exists requiring
the officer’s attention. But, as with other police functions, all seizures—whether
brief detentions or arrests—done for noninvestigatory purposes are governed by the
Fourth Amendment’s reasonableness balancing test. As a result, the greater the
intrusion on a citizen, the greater the justification required for that intrusion to be
reasonable. Thus, if the detention evolves into an arrest, it must be justified by
probable cause. This balancing test, ever attuned to the nature and quality of the
intrusion, comports with the Supreme Court’s instruction that reasonableness is the
touchstone of the Fourth Amendment. See Smith, 820 F.3d at 360-62 (articulating a
similar rule in the context of community-caretaking searches).

        Our decision in Harris illustrates this point. There, we stated that a “seizure
of a person by a police officer acting in the officer’s noninvestigatory capacity is
reasonable if the governmental interest in the police officer’s exercise of [the
officer’s] community caretaking function, based on specific articulable facts,
outweighs the individual’s interest in being free from arbitrary government
interference.” 747 F.3d at 1017 (internal quotation marks omitted). But we also
explained that even when an officer is operating in a noninvestigatory capacity,
“[t]he scope of [an] encounter must be carefully tailored to satisfy the purpose of the
initial detention, and the police must allow the person to proceed once the officer
has completed the officer’s inquiry, unless, of course, the officer obtains further
reason to justify the stop.” Id. We continued to analyze the initial encounter and
brief detention under the standard of reasonable belief, which we analogized to the
standard required for a Terry stop, but we concluded that the later arrest of the
individual was reasonable because, in the course of the encounter, the officers
developed probable cause. Id. at 1019; see also Terry v. Ohio, 392 U.S. 1, 13 (1969)
(“Encounters are initiated by the police for a wide variety of purposes, some of which
are wholly unrelated to a desire to prosecute for crime.”).



                                         -14-
       Accordingly, we now make explicit that which has long been implicit in our
case law and align our circuit with the unanimous consensus in all other circuits. We
conclude that only probable cause that a person poses an emergent danger—that is,
one calling for prompt action—to herself or others can tip the scales of the Fourth
Amendment’s reasonableness balancing test in favor of the government when it
arrests an individual for a mental-health evaluation because only probable cause
constitutes a sufficient “governmental interest” to outweigh a person’s “interest in
freedom.”5 See Harris, 747 F.3d at 1017; Dunaway v. New York, 442 U.S. 200, 208
(1979) (“The long-prevailing standards of probable cause embod[y] the best
compromise that has been found for accommodating the often opposing interests in
safeguarding citizens from rash and unreasonable interferences with privacy and in
seeking to give fair leeway for enforcing the law in the community’s protection.”
(internal quotation marks and brackets omitted)). Officers have probable cause to
arrest a person for a mental-health evaluation when “the facts and circumstances
within . . . the officers’ knowledge and of which they had reasonably trustworthy
information are sufficient . . . to warrant a man of reasonable caution” to believe that
the person poses an emergent danger to himself or others. Cf. Baribeau v. City of
Minneapolis, 596 F.3d 465, 474 (8th Cir. 2010) (quoting Brinegar v. United States,
338 U.S. 160, 175 (1949)); Cantrell, 666 F.3d at 923 (articulating a similar
standard); Cloaninger, 555 F.3d at 334 (same).

       Our confidence that the Fourth Amendment demands probable cause of
dangerousness to effectuate a mental-health arrest in this case is reinforced by the
location of this arrest: Graham’s home. As the Supreme Court has emphasized, “the
right of a man to retreat into his own home and there be free from unreasonable
government intrusion stands at the very core of the Fourth Amendment.” Groh v.
Ramirez, 540 U.S. 551, 559 (2004) (internal quotation marks and brackets omitted).

      5
       Of course, we do not mean arrest in the traditional criminal sense. Instead,
we agree with our sister circuits that taking a person into custody for an emergency
mental-health evaluation “raises concerns that are closely analogous to those
implicated by a criminal arrest, and both are equally intrusive.” See Pino, 75 F.3d
at 1468.

                                         -15-
For this reason, the Court has “drawn a firm line at the entrance to the house,” and
absent a warrant or probable cause and exigent circumstances, police may not seize
a person in her home. Payton v. New York, 445 U.S. 573, 590 (1980).

                                           2.

       Second, we again conclude that the probable-cause standard was not clearly
established in our jurisprudence, meaning the officers may still be entitled to
qualified immunity even if they seized Graham without probable cause of
dangerousness.

       “To be clearly established, a legal principle must have a sufficiently clear
foundation in then-existing precedent.” See District of Columbia v. Wesby, 583 U.S.
---, 138 S. Ct. 577, 589 (2018). This generally requires a plaintiff to “point to
existing circuit precedent that involves sufficiently ‘similar facts’ to ‘squarely
govern’” the officers’ conduct in the specific circumstances at issue, see Boudoin v.
Harsson, 962 F.3d 1034, 1040 (8th Cir. 2020) (brackets omitted), or, in the absence
of binding precedent, to present “a robust consensus of cases of persuasive
authority” constituting settled law, see De La Rosa v. White, 852 F.3d 740, 745 (8th
Cir. 2017). The plaintiff has the burden to prove that a right was clearly established
at the time of the alleged violation. Wilson v. Lamp, 901 F.3d 981, 986 (8th Cir.
2018).

       Here, Graham cannot point to existing Eighth Circuit precedent that clearly
establishes the probable-cause standard because of the ambiguity in our case law
highlighted above. Indeed, in her briefing, Graham conceded as much, arguing that
Pirch clearly established the standard of probable cause but noting that our case law
“does create confusion.” And during oral argument, Graham’s counsel specifically
asked this court to “make clear” that probable cause is required in this circuit because
“there hasn’t been a case that has directly stated what the requirement is for a mental
health hold.” A right is not clearly established by “controlling authority” merely



                                         -16-
because it may be “suggested by then-existing precedent.” See Wesby, 138 S. Ct. at
589-90.

       Neither is this an instance in which every reasonable officer would have
known that his conduct was unlawful due to a robust consensus of authority from
other circuits. Though, at the time the officers seized Graham, several other circuits
had determined that probable cause was the constitutional standard required to
justify a mental-health arrest, our case law was not merely silent on the issue;
instead, we had created ambiguity concerning the answer, suggesting that reasonable
belief might be sufficient to satisfy the demands of the Fourth Amendment. See
Lane v. Franks, 573 U.S. 228, 243-46 (2014) (concluding that an official was entitled
to qualified immunity because, although decisions from other circuits took one side
of an intracircuit debate, the intracircuit panel decisions conflicted). “No matter how
carefully a reasonable officer read” our precedent “beforehand, that officer could not
know that” the conduct at issue would violate our circuit’s “test.” See City & Cnty.
of San Francisco v. Sheehan, 575 U.S. 600, 616 (2015). This determination is
enough to resolve this issue as the officers are entitled to qualified immunity unless
the right is established “beyond debate.” See Ashcroft v. al-Kidd, 563 U.S. 731, 741
(2011).

                                          3.

      Third, we again conclude that the officers are entitled to qualified immunity
because their actions did not violate clearly established law under the more lenient
reasonable-belief standard that some of our precedents had suggested was the
requisite standard governing warrantless mental-health seizures.

       Graham contends that even if the probable-cause standard was not clearly
established, no reasonable officer could have believed that it was lawful to seize her
because the facts known to the officers after they entered her home did not support
even the lower standard of reasonable belief that she presented an emergent danger
to herself or others. We disagree. We do not think that only a “plainly incompetent”


                                         -17-
officer could conclude he had arguable reasonable belief. See Mullenix, 136 S. Ct.
at 308; Waters v. Madson, 921 F.3d 725, 736 (8th Cir. 2019) (explaining that even
if officers lack reasonable suspicion for an investigative stop, they are entitled to
qualified immunity if they had arguable reasonable suspicion).

       Reasonable belief “is a less exacting standard than probable cause,” Quezada,
448 F.3d at 1007, and, to be reasonable, an officer’s belief must be supported by
specific, articulable facts, see United States v. Sanders, 956 F.3d 534, 539 (8th Cir.
2020). Here, the officers believed that Graham had threatened a family member,
and a second family member warned she might fight the officers; Graham called 911
repeatedly over the previous two hours, and the operator reported that her calls were
nonsensical; Graham denied calling the police when the officers arrived; and
Graham appeared confused as to why the officers were at her home. Although
Graham maintained that she was not a threat to herself or others, the officers were
not required to believe her, particularly considering her agitated state and the prior
reports of threats.

       Thus, at the very least, the facts known to the officers at the time were
sufficient to support arguable reasonable belief that Graham was experiencing a
mental-health crisis and presented an emergent danger to herself or others. Cf.
Ryburn v. Huff, 565 U.S. 469, 476-77 (2012) (“[I]t is a matter of common sense that
a combination of events each of which is mundane when viewed in isolation may
paint an alarming picture.”). Graham has offered no precedent that squarely governs
these facts such that, when considering the officers’ “observations as a whole,”
Waters, 921 F.3d at 736, every reasonable officer would have known that he lacked
a reasonable belief that Graham was an emergent danger to herself or others, see
Wesby, 138 S. Ct. at 590 (explaining that, for the law to be clearly established, a
reasonable officer must be able to interpret precedent “to establish the particular rule
the plaintiff seeks to apply” and to determine that such “legal principle clearly
prohibit[s] the officer’s conduct in the particular circumstances before him”).




                                         -18-
                                     *      *      *

       The “principle at the heart” of the clearly established requirement is that “state
actors are liable only for transgressing bright lines, not for making bad guesses in
gray areas.” L.G. ex rel. M.G. v. Columbia Pub. Schs., 990 F.3d 1145, 1148 (8th
Cir. 2021). For the foregoing reasons, we conclude that, in warrantlessly seizing
Graham for a mental-health evaluation, the officers may have made a bad guess in a
gray area, but they did not transgress any “bright lines” so as to lose the protection
of qualified immunity. Accordingly, we affirm the district court’s grant of qualified
immunity to the officers regarding Graham’s warrantless-seizure claim.

                                           C.

       Graham next claims that the district court erred in granting summary judgment
to the officers on Graham’s claim of retaliatory arrest because, according to Graham,
she presented sufficient evidence of retaliatory intent to create a triable issue of fact.
We disagree.

       “[T]he law is settled that as a general matter the First Amendment prohibits
government officials from subjecting an individual to retaliatory actions . . . for
speaking out.” Hoyland v. McMenomy, 869 F.3d 644, 655 (8th Cir. 2017). To
establish a First Amendment retaliatory-arrest claim, a plaintiff must show that
(1) she engaged in protected activity, (2) a government official took an adverse
action against her that would chill a person of ordinary firmness from continuing in
the activity, (3) the adverse action was caused by the exercise of the protected
activity, and (4) the government official lacked probable cause or arguable probable
cause. Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir. 2014).

       To survive summary judgment, a plaintiff must show that a reasonable jury
could find that a retaliatory motive of the government official was a “but-for cause”
of the adverse action, “meaning that the adverse action against the plaintiff would
not have been taken absent the retaliatory motive.” Nieves v. Bartlett, 587 U.S. ---,


                                          -19-
139 S. Ct. 1715, 1722 (2019) (“It is not enough to show that an official acted with a
retaliatory motive and that the plaintiff was injured—the motive must cause the
injury.”). “The causal connection is generally a jury question, but it can provide a
basis for summary judgment when the question is so free from doubt as to justify
taking it from the jury.” Revels v. Vincenz, 382 F.3d 870, 876 (8th Cir. 2004)
(internal quotation marks omitted).

       For instance, in Baribeau, we denied officers qualified immunity on a claim
of unreasonable seizure when they arrested and detained protestors without arguable
probable cause to believe the protestors either engaged in disorderly conduct or
displayed a simulated bomb. 596 F.3d at 481. Even so, we granted the officers
summary judgment on the plaintiffs’ retaliatory-arrest claim because no “reasonable
jury could find that retaliatory animus was a . . . ‘but-for’ cause” of the arrests where
the evidence demonstrated that the officers made the arrest after observing a young
girl become frightened by the plaintiffs’ appearance, and because the evidence
demonstrated that the decision to arrest the plaintiffs was “based on an actual but
overly exaggerated belief that the plaintiffs violated the WMD statute.” Id.

       Given the information available to the officers in this case, we likewise
determine that no reasonable jury could conclude that retaliatory animus was a but-
for cause of Graham’s arrest. As in Baribeau, there is no evidence that the officers’
actions were based on anything other than perhaps “an actual but overly exaggerated
belief” that Graham was experiencing a mental-health emergency and presented a
threat either to herself or to others. And though the temporal proximity of Graham’s
protected activity and her subsequent arrest is relevant, it is not enough on its own
to create a triable issue of fact regarding cause where no other record evidence
supports finding a retaliatory motive and there is evidence that the officers acted in
good faith. See Wilson v. Northcutt, 441 F.3d 586, 592 (8th Cir. 2006) (“Temporal
proximity is relevant but not dispositive.”); see also Williams v. City of Carl
Junction, 480 F.3d 871, 877-78 (8th Cir. 2007) (holding that the plaintiff had not
demonstrated retaliatory animus sufficient to support a retaliatory-prosecution claim
under the First Amendment where he “presented no evidence”—other than the


                                          -20-
traffic ticket itself—“that the officer who issued [the] citation harbored any
retaliatory animus against him”).

     Thus, the district court properly granted the officers summary judgment on
Graham’s retaliatory-arrest claim.

                                          D.

       Graham next contends that the City’s policy concerning seizures for an
emergency mental-health evaluation caused the officers to violate her Fourth
Amendment rights because the policy was facially unconstitutional. In the
alternative, Graham argues that the City should be liable because it was
deliberatively indifferent to her constitutional rights and failed to train the officers
properly. We conclude that the district court did not err in granting the City
summary judgment.

       “A municipality may be liable under § 1983 where ‘action pursuant to official
municipal policy of some nature caused a constitutional tort.’” Hollingsworth v. City
of St. Ann, 800 F.3d 985, 991-92 (8th Cir. 2015) (quoting Monell, 436 U.S. at 691).
When a city’s policy is facially unconstitutional, we have recognized that “resolving
[the] issues of fault and causation is straightforward.” Szabla v. City of Brooklyn
Park, 486 F.3d 385, 389-90 (8th Cir. 2007) (en banc). In that instance, “[t]o establish
a constitutional violation, no evidence is needed other than a statement of the
municipal policy and its exercise.” Id.

       The relevant portion of the MCCTA provides that an officer may seize a
person for an emergency mental-health evaluation and transport that person to “a
licensed physician or treatment facility if the officer has reason to believe . . . that
the person is mentally ill . . . and in danger of injuring self or others if not
immediately detained.” Minn. Stat. § 253B.05, subd. 2(a) (emphasis added). In
compliance with the statute, the City’s policy allows an officer to take a person with
mental illness into custody “if there is a reason to believe the person poses a threat


                                         -21-
to himself or others.” The policy further directs that “[t]he threat does not have to
be imminent.”

       The district court initially denied the City summary judgment, determining
that the phrase “reason to believe” was inconsistent with the Fourth Amendment’s
probable-cause requirement for a mental-health seizure. After the City filed a
motion for reconsideration, the district court determined that it had “made a manifest
error of law” by failing to construe the phrase “reason to believe” to require probable
cause.

       We agree that the policy is not facially unconstitutional. First, “reason to
believe” is commonly used to mean probable cause. For instance, in United States
v. Quintana, we analyzed the meaning of the phrase “reason to believe” in a federal
immigration statute relating to arrests of undocumented aliens and concluded that
the phrase means “constitutionally required probable cause.” 623 F.3d 1237, 1239
(8th Cir. 2010); see also United States v. Stead, 422 F.2d 183, 184 n.1 (8th Cir. 1970)
(per curiam) (“Probable cause exists since a prudent man would have had reason to
believe that this defendant had committed a felony.”). Other circuits have come to
similar conclusions when interpreting statutes governing mental-health seizures. In
Cantrell, for example, the Fifth Circuit interpreted the Texas Health and Safety
Code’s use of “reason to believe” to require probable cause. 666 F.3d at 923.

       Second, the policy’s language stating that the threat presented “does not have
to be imminent” does not make the policy facially unconstitutional. To be sure, a
mental-health seizure must be justified by probable cause that the person subject to
the arrest presents an emergent threat of harm to herself or others, but government
officials need not wait to intervene until an individual is a split second away from
harming herself or others. See Meyers v. Comm’r of Soc. Sec. Admin., 801 F. App’x
90, 95 (4th Cir. 2020) (per curiam) (“‘Imminent’ means ‘threatening to occur
immediately; dangerously impending’ or ‘[a]bout to take place.’” (quoting Black’s
Law Dictionary (11th ed. 2019)); United States v. Hardeman, 449 F. App’x 408, 410
(5th Cir. 2011) (per curiam) (defining imminent as “impending; on the point of


                                         -22-
happening”). The Fourth Amendment does not demand that police wait until a
suicidal citizen has raised a gun to her temple before officers may intervene. See
Caniglia, 141 S. Ct. at 1604 (Kavanaugh, J., concurring) (explaining that “the
Court’s exigency precedents” do not require that the harm be “mere moments
away”). Instead, it requires only that a prudent person would have reason to believe
that the individual subject to the seizure presents a threat to herself or others such
that an order of a court or other authority cannot be obtained in time to prevent the
anticipated harm or injury. See Michigan v. Tyler, 436 U.S. 499, 509 (1978)
(explaining that police may rely on the exigent-circumstances or emergency-aid
exceptions when “there is compelling need for official action and no time to secure
a warrant”); Caniglia, 141 S. Ct. at 1602 (Alito, J., concurring) (noting that
circumstances are “exigent” when “there is not enough time to get a warrant”). As
a result, the policy is not facially unconstitutional because it does “not affirmatively
sanction” an unconstitutional action. See Szabla, 486 F.3d at 392.

       Where an official policy is lawful on its face, a plaintiff nevertheless may
establish liability by showing that a municipality caused the constitutional violation
by providing “inadequate training” for its employees. Parrish v. Ball, 594 F.3d 993,
997 (8th Cir. 2010). To establish such liability, a plaintiff must show that (1) the
municipality’s “training practices [were] inadequate,” (2) the municipality was
“deliberately indifferent” to the plaintiff’s rights when adopting the training
practices such that the “failure to train reflects a deliberate or conscious choice,” and
(3) the plaintiff’s injury was “actually caused” by the “alleged deficiency” in the
training practices. Id.

        Graham has not met this standard for two reasons. First, she advances no
evidence concerning other mental-health seizures, so she has not shown a history of
the City’s officers committing unreasonable seizures such that the need for
additional training was plain. See Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,
520 U.S. 397, 407-08 (1997). The Supreme Court has held that a “pattern of similar
constitutional violations” is “ordinarily necessary” to establish municipal
liability, Connick v. Thompson, 563 U.S. 51, 62 (2011), unless “the need for more


                                          -23-
or different training is so obvious and the inadequacy [is] so likely to result in the
violation of constitutional rights” that the municipality can be said to have been
“deliberatively indifferent to the need,” City of Canton v. Harris, 489 U.S. 378, 390
(1989). Here, there is no evidence of past violations, and what happened to Graham
is not “so obviously” the consequence of a systemic lack of training, as opposed to
the decisions of individual officers, that the need for different or additional training
was plain. See Dick v. Watonwan Cnty., 738 F.2d 939, 942 (8th Cir. 1984) (noting
that an “isolated incident” is “not enough to establish a policy or custom”).

       Second, “the lack of clarity in the law” concerning the appropriate standard of
cause needed to justify a mental-health hold “precludes a finding that the
municipality had an unconstitutional policy at all, because its policymakers cannot
properly be said to have exhibited a policy of deliberate indifference to
constitutional rights that were not clearly established.” Szabla, 486 F.3d at 394; see
also Hollingsworth, 800 F.3d at 992 (“While a single constitutional violation arising
out of a lack of safeguards or training may be sufficient to establish deliberate
indifference where the need for such safeguards or training is obvious, a
municipality cannot exhibit fault rising to the level of deliberate indifference to a
constitutional right when that right has not yet been clearly established.” (internal
quotation marks omitted)). In other words, because the right at issue was not clearly
established, Graham cannot meet the “demand that deliberate indifference in fact be
deliberate.” Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 995 (6th Cir.
2017) (discussing and adopting the Eighth Circuit’s approach).

       Accordingly, the district court correctly entered summary judgment in favor
of the City on Graham’s Monell claims.

                                          III.

       We next consider the district court’s grant of summary judgment to the
officers on Graham’s state-law claims. Graham contends that the district court
improperly granted summary judgment to the officers on her claims of false


                                         -24-
imprisonment, battery, assault, and negligence because it erroneously concluded that
they were entitled to statutory and official immunity under Minnesota law. We
review de novo the application of state statutory and official immunity. See Boudoin,
962 F.3d at 1044; Johnson v. City of Minneapolis, 901 F.3d 963, 972 (8th Cir. 2018).
We conclude that the district court did not err.

      The MCCTA includes a statute-specific immunity section that provides:

      All persons acting in good faith, upon either actual knowledge or
      information thought by them to be reliable, who act pursuant to any
      provision of this chapter or who procedurally or physically assist in the
      commitment of any individual, pursuant to this chapter, are not subject
      to any civil or criminal liability under this chapter.

Minn. Stat. § 253B.23, subd. 4. Thus, all persons who in good faith participate in
the civil-commitment process, including by seizing someone for an emergency
mental-health evaluation, are immune from any civil or criminal liability, regardless
of whether the detained person is actually committed. Losen v. Allina Health Sys.,
767 N.W.2d 703, 709 (Minn. Ct. App. 2009) (holding that the MCCTA
“encompasses the good-faith decision whether to place an emergency hold on a
proposed patient, even if the result of that decision is that no hold is placed”). The
grant of immunity provides complete immunity from suit. Dokman v. Cnty. of
Hennepin, 637 N.W.2d 286, 297 (Minn. Ct. App. 2001).

       Just as Graham has not demonstrated a triable issue of fact as to whether the
officers had the requisite retaliatory animus to support her First Amendment
retaliatory-arrest claim, she has not shown a triable issue of fact regarding the good-
faith belief of the officers when they seized her for a mental-health evaluation. See
supra Section II.C. She simply advances no evidence that the officers acted in bad
faith. They are thus entitled to statutory immunity.

     For similar reasons, the officers also are entitled to official immunity. Under
Minnesota law, a public official is entitled to official immunity when his conduct


                                         -25-
requires the exercise of discretion or judgment and there is no evidence that he acted
maliciously or in bad faith. Johnson v. Morris, 453 N.W.2d 31, 41 (Minn. 1990);
Elwood v. Rice Cnty., 423 N.W.2d 671, 679 (Minn. 1988). “In determining whether
an official has committed a malicious wrong, we consider whether the official has
intentionally committed an act that he or she had reason to believe is prohibited.”
Hassan v. City of Minneapolis, 489 F.3d 914, 920 (8th Cir. 2007). Here, the officers
could not have acted in a manner that they believed to be unlawful when seizing
Graham because, as discussed above, the law was not clearly established. See id.

                                         IV.

     For the foregoing reasons, we affirm the district court’s grant of summary
judgment.
                          __________________________




                                        -26-